COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON



                     ORDER DENYING MOTION FOR REHEARING

Cause numbers and style:      01–12–00995-CR; Richard v. State

Date motion filed:            July 22, 2013

Party filing motion:          Appellant

       It is ordered that appellant’s motion for rehearing is denied.

It is so ORDERED.

Justice’s signature: /s/ Laura Carter Higley
                    Acting for the Court


Panel consists of Justices Keyes, Higley, and Bland.




Date: July 30, 2013